Case 17-07028          Doc 36        Filed 04/07/19 Entered 04/07/19 23:21:56        Desc Imaged
                                     Certificate of Notice Page 1 of 5

                                   UNITED STATES BANKRUPTCY COURT
                                    NORTHERN DISTRICT OF ILLINOIS
                                           EASTERN DIVISION

   In re:                                           §      Case No. 17-07028
                                                    §
   LETITIA WILLIAMS                                 §
                                                    §
                                                    §
                                   Debtor(s)        §

                            127,&(2)75867((¶6),1$/5(3257$1'
                               APPLICATION FOR COMPENSATION
                                AND DEADLINE TO OBJECT (NFR)

          Pursuant to Fed. R. Bankr. P. 2002(a)(6) and 2002(f)(8), please take notice that David P.
  Leibowitz, trustee of the above styled estate, has filed a Final Report and the trustee and the
  WUXVWHH¶VSURIHVVLRQDOVKDYHILOHGILQDOIHHDSSOLFDWLRQV, which are summarized in the attached
  6XPPDU\RI7UXVWHH¶V)LQDO5HSRUWDQG$SSOLFDWLRQVIRU&RPSHQVDWLRQ

          The complete Final Report and all applications for compensation are available for
  inspection at the Office of the Clerk, at the following address:

            219 South Dearborn Street, Chicago, IL 60604

          Any person wishing to object to any fee application that has not already been approved or
  to the Final report, must file a written objection within 21 days from the mailing of this notice,
  serve a copy of the objections upon the trustee, any party whose application is being challenged
  and the United States Trustee. A hearing on the fee applications and any objection to the Final
  Report will be held at 9:30 a.m. on 05/02/2019, in Courtroom 680, United States Courthouse,
  219 South Dearborn Street, Chicago, IL 60604. If no objections are filed, upon entry of an order
  on the fee applications, the trustee may pay dividends pursuant to FRBP 3009 without further
  order of the Court.

  Date Mailed:       04/04/2019                         By: /s/ David P. Leibowitz
                                                            Trustee

  David P. Leibowitz
  53 West Jackson Boulevard, Suite 1115
  Chicago, IL 60604




  UST Form 101-7-NFR (10/1/2010)
Case 17-07028               Doc 36          Filed 04/07/19 Entered 04/07/19 23:21:56                                         Desc Imaged
                                            Certificate of Notice Page 2 of 5
                                       UNITED STATES BANKRUPTCY COURT
                                        NORTHERN DISTRICT OF ILLINOIS
                                               EASTERN DIVISION

   In re:                                                                 §           Case No. 17-07028
                                                                          §
   LETITIA WILLIAMS                                                       §
                                                                          §
                                                                          §
                                       Debtor(s)                          §

                                    6800$5<2)75867((¶6),1$/5(3257
                                    AND APPLICATIONS FOR COMPENSATION

             The Final Report shows receipts of                                                                                       $2,346.00
             and approved disbursements of                                                                                               $18.56
             leaving a balance on hand of1:                                                                                           $2,327.44


             Claims of secured creditors will be paid as follows: NONE



                                                      Total to be paid to secured creditors:                                              $0.00
                                                                        Remaining balance:                                            $2,327.44

             Applications for chapter 7 fees and administrative expenses have been filed as follows:

  Reason/Applicant                                                                      Total                Interim                    Proposed
                                                                                    Requested             Payments to                   Payment
                                                                                                                Date
  David P. Leibowitz, Trustee Fees                                                       $586.50                      $0.00                $586.50
  David P. Leibowitz, Trustee Expenses                                                     $25.64                     $0.00                  $25.64


                           Total to be paid for chapter 7 administrative expenses:                                                      $612.14
                                                              Remaining balance:                                                      $1,715.30

         Applications for prior chapter fees and administrative expenses have been filed as
  follows: NONE



                       Total to be paid to prior chapter administrative expenses:                                                         $0.00
                                                             Remaining balance:                                                       $1,715.30

  1
    The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement will be
  distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the maximum
  compensation set forth under 11 U.S.C. § 326(a) on account of disbursement of the additional interest.
  UST Form 101-7-NFR (10/1/2010)
Case 17-07028          Doc 36      Filed 04/07/19 Entered 04/07/19 23:21:56          Desc Imaged
                                   Certificate of Notice Page 3 of 5

         In addition to the expenses of administration listed above as may be allowed by the
  Court, priority claims totaling $0.00 must be paid in advance of any dividend to general
  (unsecured) creditors.

           Allowed priority claims are: NONE



                                          Total to be paid to priority claims:                 $0.00
                                                         Remaining balance:                $1,715.30

          The actual distribution to wage claimants included above, if any, will be the proposed
  payment less applicable withholding taxes (which will be remitted to the appropriate taxing
  authorities).

           Timely claims of general (unsecured) creditors totaling $121,211.18 have been allowed
  and will be paid pro rata only after all allowed administrative and priority claims have been paid
  in full. The timely allowed general (unsecured) dividend is anticipated to be 1.4 percent, plus
  interest (if applicable).

           Timely allowed general (unsecured) claims are as follows:

  Claim         Claimant                                Allowed Amt.          Interim       Proposed
  No.                                                        of Claim      Payments to       Amount
                                                                                 Date
             1 Quantum3 Group LLC as agent for                 $294.72           $0.00           $4.17
             2 Capital One Bank (USA), N.A.                  $4,592.01           $0.00          $64.98
             3 MERRICK BANK                                    $662.40           $0.00           $9.37
             4 PYOD, LLC its successors and                    $682.82           $0.00           $9.66
               assigns as assignee
             5 Navient Solutions, LLC on behalf of          $79,297.15           $0.00      $1,122.16
             6 Navient Solutions, LLC on behalf of          $35,201.52           $0.00        $498.15
             7 Verizon                                         $260.49           $0.00           $3.69
             8 T Mobile/T-Mobile USA Inc                         $78.32          $0.00           $1.11
             9 T Mobile/T-Mobile USA Inc                         $76.99          $0.00           $1.09
           10 T Mobile/T-Mobile USA Inc                          $64.76          $0.00           $0.92


                         Total to be paid to timely general unsecured claims:              $1,715.30
                                                         Remaining balance:                    $0.00

         Tardily filed claims of general (unsecured) creditors totaling $0.00 have been allowed
  and will be paid pro rata only after all allowed administrative, priority and timely filed general
  (unsecured) claims have been paid in full. The tardily filed claim dividend is anticipated to be 0.0
  percent, plus interest (if applicable).
  UST Form 101-7-NFR (10/1/2010)
Case 17-07028          Doc 36      Filed 04/07/19 Entered 04/07/19 23:21:56                Desc Imaged
                                   Certificate of Notice Page 4 of 5

           Tardily filed general (unsecured) claims are as follows: NONE



                   Total to be paid to tardily filed general unsecured claims:                         $0.00
                                                          Remaining balance:                           $0.00

          Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
  ordered subordinated by the Court totaling $0.00 have been allowed and will be paid pro rata
  only after all allowed administrative, priority and general (unsecured) claims have been paid in
  full. The dividend for subordinated unsecured claims is anticipated to be 0.0 percent, plus
  interest (if applicable).

         Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims
  ordered subordinated by the Court are as follows: NONE



                                    Total to be paid for subordinated claims:                          $0.00
                                                          Remaining balance:                           $0.00




                                            Prepared By: /s/ David P. Leibowitz
                                                         Trustee
  David P. Leibowitz
  53 West Jackson Boulevard, Suite 1115
  Chicago, IL 60604




  STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
  exemption 5 C.F.R. § 1320.4(a)(2) applies.




  UST Form 101-7-NFR (10/1/2010)
          Case 17-07028            Doc 36       Filed 04/07/19 Entered 04/07/19 23:21:56                         Desc Imaged
                                                Certificate of Notice Page 5 of 5
                                               United States Bankruptcy Court
                                               Northern District of Illinois
In re:                                                                                                     Case No. 17-07028-JPC
Letitia Williams                                                                                           Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0752-1                  User: abowles                      Page 1 of 1                          Date Rcvd: Apr 05, 2019
                                      Form ID: pdf006                    Total Noticed: 8


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Apr 07, 2019.
db            #+Letitia Williams,   3620 W. 120th St, Apt 207,   Alsip, IL 60803-3635

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
25785598        E-mail/PDF: AIS.cocard.ebn@americaninfosource.com Apr 06 2019 01:51:31
                 Capital One Bank (USA), N.A.,    PO Box 71083,   Charlotte, NC 28272-1083
25791494        E-mail/Text: bkr@cardworks.com Apr 06 2019 01:52:35       MERRICK BANK,
                 Resurgent Capital Services,   PO Box 10368,    Greenville, SC 29603-0368
25822881        E-mail/PDF: pa_dc_claims@navient.com Apr 06 2019 01:50:07
                 Navient Solutions, LLC on behalf of,    Department of Education Loan Services,      PO BOX 9635,
                 Wilkes-Barre, PA 18773-9635
25791495       +E-mail/PDF: resurgentbknotifications@resurgent.com Apr 06 2019 01:51:29
                 PYOD, LLC its successors and assigns as assignee,     of FNBM, LLC,    Resurgent Capital Services,
                 PO Box 19008,   Greenville, SC 29602-9008
25731567        E-mail/Text: bnc-quantum@quantum3group.com Apr 06 2019 01:53:37
                 Quantum3 Group LLC as agent for,    Comenity Bank,    PO Box 788,    Kirkland, WA 98083-0788
25904641        E-mail/PDF: EBN_AIS@AMERICANINFOSOURCE.COM Apr 06 2019 02:04:25        T Mobile/T-Mobile USA Inc,
                 by American InfoSource LP as agent,    PO Box 248848,    Oklahoma City, OK 73124-8848
25886877       +E-mail/PDF: EBN_AIS@AMERICANINFOSOURCE.COM Apr 06 2019 02:04:25        Verizon,
                 by American InfoSource LP as agent,    4515 N. Santa Fe Ave.,     Oklahoma City, OK 73118-7901
                                                                                                TOTAL: 7

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Apr 07, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on April 4, 2019 at the address(es) listed below:
              Amy E Donahue   on behalf of Debtor 1 Letitia Williams adonahue@semradlaw.com,
               ilnb.courtview@SLFCourtview.com
              David P Leibowitz, ESQ   on behalf of Trustee David P Leibowitz, ESQ dleibowitz@lakelaw.com,
               il64@ecfcbis.com;dl@trustesolutions.com;dl@trustesolutions.net;ECF@lodpl.com
              David P Leibowitz, ESQ   dleibowitz@lodpl.com,
               il64@ecfcbis.com;dl@trustesolutions.com;dl@trustesolutions.net;ECF@lodpl.com
              Monette W Cope   on behalf of Creditor   Sterling Jewelers Inc DBA Kay Jewelers ecfnil@weltman.com
              Nathan E Delman   on behalf of Debtor 1 Letitia Williams ndelman@semradlaw.com,
               ilnb.courtview@SLFCourtview.com
              Patrick S Layng   USTPRegion11.ES.ECF@usdoj.gov
                                                                                            TOTAL: 6
